                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Latasha Townsend,                                     Civil Action No.: 4:18-cv-02620-RBH

                   Plaintiff,

       vs.                                                    ORDER OF REMAND

Wal-Mart Associates, Inc., and William Odom,

                     Defendants.


       This matter is before the Court upon the parties Consent Motion to Remand, filed

October 2, 2018, pursuant to 28 U.S.C. § 1447(c). This Court remands the above-captioned

matter for the reasons set forth below.

       On September 25, 2018, Defendant Wal-Mart Stores, Inc. removed this action pursuant to

28 U.S.C. § 1332, which permits this Court jurisdiction if the parties have complete diversity of

citizenship and the amount in controversy exceeds $75,000.00, exclusive of interests and costs.

Under 28 U.S.C. §1332, the Court tests the amount in controversy at the time of removal. When

Plaintiff claims an unspecified amount of damages, the amount in controversy is satisfied for the

purposes of removal unless it appears to a legal certainty that plaintiff cannot recover damages in

excess of $75,000.00. Wright, Miller & Cooper, Federal Practice and Procedure §3725 (1985

& Supp. 1998). Limitations on damages after removal do not affect jurisdiction; however,

clarifications of the amount sought at the time of removal may result in remand. See St. Paul

Mercury Indemnity Co. v. Red Cab Co., 303 U.S. 283, 292 (1938) (post-removal amendment

does not affect jurisdiction); Cole v. Great Atlantic & Pacific Tea Co., 728 F.Supp. 1305 (E.D.

Ky. 1990) (ambiguous demands may be subject to post-removal clarification); Wright & Miller §

3702 (Supp. 1998).
        As set forth in the parties’ Consent Motion to Remand, Plaintiff clarified that the alleged

damages resulting from the causes of action contained in her Complaint will not exceed

$75,000.00 and, as proof thereof, executed a Stipulation Limiting Damages. For this reason, this

Court orders the above-captioned matter be remanded from the United States District Court,

District of South Carolina, Florence Division to the Court of Common Pleas for the Fourth

Judicial Circuit, Marlboro County, South Carolina.

        No costs shall be imposed as removal was not improper given the facts then known to

Defendant.

        IT IS SO ORDERED.

October 9, 2018                                              s/ R. Bryan Harwell
Florence, South Carolina                                     R. Bryan Harwell
                                                             United States District Judge




WE SO CONSENT:



s/Matthew S. Swilley                            s/Nashiba Boyd_______________________
Matthew S. Swilley, USDC ID No                  Lee Ellen Bagley, USDC ID No. 11453
Swilley Law Firm, LLC                           Nashiba D. Boyd, USDC IS No. 11408
129 S. Coit Street                              GAFFNEY LEWIS & EDWARDS, LLC
Florence, SC 29501                              3700 Forest Drive, Suite 400
843.250.3632 Office                             Columbia, South Carolina 29204
843-353-2500 Fax                                803.790.8838 Office
                                                803.790.8841 Fax
Attorney for Plaintiff
                                                Attorneys for Defendants

October 2, 2018




                                                 2
